***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       MARILYN WOODEN, EXECUTOR (ESTATE
            OF LONNIE THOMAS, SR.) v.
              DINANYELLY E. PEREZ
                   (AC 44301)
               Bright, C. J., and Prescott and Alexander, Js.

                                   Syllabus

The plaintiff, the executor of the estate of the decedent T, sought a right
   to title by adverse possession of a strip of the defendant’s property
   located adjacent to certain real property that T owned at the time of
   his death. A was thereafter substituted as the plaintiff after he was
   appointed the successor administrator of T’s estate. The trial court
   subsequently granted the defendant’s motion to dismiss the action and
   rendered judgment thereon on the basis that A lacked standing to pursue
   an action on behalf of the estate, because the estate had no interest in
   T’s property. On A’s appeal to this court, held that the trial court correctly
   determined that A lacked standing because T devised the property to
   a trust for the benefit of his children, and, therefore, only the trustees
   of that trust, and not the executor or administrator of T’s estate, had
   standing to prosecute the action: it was the owner of the property that
   stood to benefit from a resolution of the action, and, thus, that had the
   necessary personal stake in the outcome of the controversy, it was
   undisputed that T devised the property to a trust, and, accordingly, on
   T’s death, title to that property immediately passed to that trust; more-
   over, A’s attempt to assert standing on a theory of statutory aggrievement
   arising out of language in the applicable statute (§ 45a-321) was likewise
   unavailing, because there was no allegation that the property was needed
   to satisfy the debts of the estate, and, therefore, A failed to allege the
   necessary factual predicate to demonstrate that he was the proper party
   to invoke judicial resolution of any adverse possession claim.
      Argued October 20, 2021—officially released January 25, 2022

                             Procedural History

  Action seeking to quiet title to certain real property,
and for other relief, brought to the Superior Court in
the judicial district of Ansonia-Milford, where the defen-
dant filed a counterclaim; thereafter, the defendant filed
a third-party complaint against First American Title
Insurance Company; subsequently, the court granted
the plaintiff’s motion to substitute Anthony E. Monelli,
administrator of the estate of Lonnie Thomas, Sr., as
the plaintiff; thereafter, the court, Pierson, J., granted
the defendant’s motion to dismiss and rendered judg-
ment thereon, from which the substitute plaintiff appealed
to this court. Affirmed.
   Steven P. Kulas, for the appellant (substitute plain-
tiff).
   Ian Cole, for the appellee (defendant).
                         Opinion

  PER CURIAM. In this adverse possession action, the
substitute plaintiff, Anthony E. Monelli, as administra-
tor of the estate of the decedent, Lonnie Thomas, Sr.,
appeals from the judgment of the trial court granting
the motion to dismiss filed by the defendant, Dinanyelly
E. Perez, on the ground that the substitute plaintiff
lacked standing to maintain the action.1 The substitute
plaintiff claims that the court incorrectly determined
that he lacked standing to pursue the adverse posses-
sion claim because the decedent had devised the prop-
erty at issue to a trust for the benefit of his children
and, therefore, only the trustees of that testamentary
trust, and not the executor or administrator of the dece-
dent’s estate, had standing to prosecute the present
action. We disagree with the substitute plaintiff and,
accordingly, affirm the judgment of the court.
   The record reveals the following relevant procedural
history and undisputed facts. In the underlying action,
the substitute plaintiff claimed, on behalf of the dece-
dent’s estate, a right to title by adverse possession of
a strip of the defendant’s property that was adjacent
to property at 116 North Prospect Street Extension in
Ansonia, which the decedent had owned at the time
of his death in 1989. According to the complaint, the
decedent and his successors in interest had used that
portion of the defendant’s property as a driveway and
for other purposes for more than fifteen years. The
decedent died testate, and his will, which was admitted
to probate, provided in relevant part: ‘‘As to my property
known as 116 North Prospect Street Extension, Anso-
nia, Connecticut, the family homestead, I hereby devise
and bequeath to Larry Thomas and Marilyn Wooden,
in trust for all my following [named] children . . .
share and share alike. That said Trustees shall maintain
said family homestead until, in their judgment, they
determine it can be liquidated or purchased by one or
more of my children.’’ (Emphasis omitted.)
   On March 11, 2020, the defendant filed a motion to
dismiss the adverse possession action, asserting that
the substitute plaintiff lacked standing to pursue such
an action on behalf of the estate with respect to the
116 North Prospect Street Extension property because
the estate has no interest in that property due to the
express devise in the decedent’s will, which passed
legal title to the property to Marilyn Wooden and Larry
Thomas as cotrustees of a trust benefiting the dece-
dent’s children. The substitute plaintiff filed a memoran-
dum of law in opposition to the motion to dismiss.
Although he did not dispute any of the relevant factual
allegations in the defendant’s motion to dismiss, he
asserted by way of legal argument that, until the estate
finally was administered, the estate continued to have
an interest in the property, and, therefore, he, in his
capacity as administrator of the estate, had standing to
pursue the adverse possession claim. The defendant
filed a reply memorandum responding to the substitute
plaintiff’s objection.
   On September 18, 2020, the court, Pierson, J., issued
an order granting the motion to dismiss. The court held
that the substitute plaintiff was the substituted executor
of the decedent’s estate, not a trustee of the testamen-
tary trust that owns the subject property. Moreover,
the court stated that ‘‘the [substitute] plaintiff has not
demonstrated, and the court does not find, that he has
a direct and personal interest in the subject property or
the claims asserted in this action.’’ The court concluded
that the principal case relied on by the substitute plain-
tiff in support of his position that he had standing,
O’Connor v. Chiascione, 130 Conn. 304, 33 A.2d 336
(1943), was readily distinguishable because ‘‘that case
does not involve a testamentary trust, nor does it stand
for the proposition that an administrator or executor
has standing to pursue a legal action affecting land
owned or claimed by a testamentary trust. Moreover,
and as correctly pointed out by the defendant,
[although] General Statutes § 45a-321 (a) provides that
the fiduciary of an estate ‘shall, during settlement, have
the possession, care and control of the decedent’s [real]
property’, it also contains the relevant qualification,
‘unless such real property has been specifically devised
. . . .’ ’’ (Emphasis altered.) In light of that qualifying
language, and because the 116 North Prospect Street
Extension property was specifically devised in the dece-
dent’s will to a trust, the court concluded that the substi-
tute plaintiff’s reliance on § 45a-321 was misplaced and
that he had demonstrated no other interest in the prop-
erty as executor that was sufficient to confer standing.
This appeal followed.
   ‘‘The issue of standing implicates subject matter juris-
diction and is therefore a basis for granting a motion
to dismiss. Practice Book § 10-31 (a). [I]t is the burden
of the party who seeks the exercise of jurisdiction in
his favor . . . clearly to allege facts demonstrating that
he is a proper party to invoke judicial resolution of the
dispute. . . . Because a determination regarding the
trial court’s subject matter jurisdiction raises a question
of law, our review is plenary.’’ (Internal quotation marks
omitted.) McWeeny v. Hartford, 287 Conn. 56, 63–64,
946 A.2d 862 (2008); see also Johnson v. Rell, 119 Conn.
App. 730, 734, 990 A.2d 354 (2010) (‘‘[i]n an appeal from
the granting of a motion to dismiss on the ground of
subject matter jurisdiction, this court’s review is ple-
nary’’ (internal quotation marks omitted)).
   Our Supreme Court repeatedly has stated ‘‘that
[s]tanding is not a technical rule intended to keep
aggrieved parties out of court; nor is it a test of substan-
tive rights. Rather it is a practical concept designed to
ensure that courts and parties are not vexed by suits
brought to vindicate nonjusticiable interests and that
judicial decisions which may affect the rights of others
are forged in hot controversy, with each view fairly and
vigorously represented. . . . These two objectives are
ordinarily held to have been met when a complainant
makes a colorable claim of direct injury he has suffered
or is likely to suffer, in an individual or representative
capacity. Such a personal stake in the outcome of the
controversy . . . provides the requisite assurance of
concrete adverseness and diligent advocacy. . . .
   ‘‘Two broad yet distinct categories of aggrievement
exist, classical and statutory. . . . Classical aggrieve-
ment requires a two part showing. First, a party must
demonstrate a specific, personal and legal interest in
the subject matter of the [controversy], as opposed to
a general interest that all members of the community
share. . . . Second, the party must also show that the
[alleged conduct] has specially and injuriously affected
that specific personal or legal interest. . . .
   ‘‘Statutory aggrievement [however] exists by legisla-
tive fiat, not by judicial analysis of the particular facts
of the case. In other words, in cases of statutory
aggrievement, particular legislation grants standing to
those who claim injury to an interest protected by that
legislation.’’ (Internal quotation marks omitted.)
McWeeny v. Hartford, supra, 287 Conn. 64–65.
   On the basis of our review of the record and briefs,
and consideration of the parties’ legal arguments, we
conclude that the substitute plaintiff lacks standing to
pursue the adverse possession action and, therefore,
the court properly granted the motion to dismiss. The
present action was brought on a theory of adverse pos-
session and sought essentially to quiet title to a strip
of land adjacent to 116 North Prospect Street Extension.
Accordingly, it is the owner of the 116 North Prospect
Street Extension property that stands to benefit from
a favorable resolution of the action and, thus, has the
necessary personal stake in the outcome of the contro-
versy to confer standing under a theory of classical
aggrievement. It is undisputed in the record that the
decedent devised all of his title in 116 North Prospect
Street Extension to a testamentary trust with Marilyn
Wooden and Larry Thomas named as cotrustees. Thus,
upon the decedent’s death in 1989, legal title to 116
North Prospect Street Extension immediately passed
to that trust. See Zanoni v. Lynch, 79 Conn. App. 309,
321, 830 A.2d 304 (explaining that fiduciary of dece-
dent’s estate possesses only limited statutory right
regarding property devised in will, legal title to which
vests in devisees upon death of testator), cert. denied,
266 Conn. 929, 837 A.2d 804 (2003). Accordingly, the
trust, not the estate, was the owner of the property and
the party with the specific legal interest in any adverse
possession claim benefitting the property.
   As stated by the court, the substitute plaintiff’s
attempt to assert standing on a theory of statutory
aggrievement arising out of language in § 45a-321 like-
wise is entirely unavailing. Section 45a-321, by its
express terms, has limited applicability with respect to
real property that has been specifically devised. Fur-
ther, the substitute plaintiff’s reliance on the statute’s
‘‘possession, care and control’’ language is misplaced.
In Brill v. Ulrey, 159 Conn. 371, 377, 269 A.2d 262 (1970),
our Supreme Court held that an executor of an estate
lacked standing to institute and to maintain an action
to quiet title to real estate if the complaint contained
no allegation that the property at issue was needed to
satisfy claims of the estate. The court explained that,
in O’Connor v. Chiascione, supra, 130 Conn. 306–308,
it had described the interest that an executor or admin-
istrator of an estate had in real estate that was owned
by a decedent at the time of his death as follows: ‘‘On
the death of an owner, title to real estate at once passes
to his heirs, subject to being defeated should it be neces-
sary for the administration of the estate that it be sold
by order of the court, and subject to the right of the
administrator to have possession, care and control of it
during the settlement of the estate, unless the [P]robate
[C]ourt shall otherwise order. . . . The administrator
does not have title to the real estate [and] his rights in
it cease at the settlement of the estate . . . .’’ (Internal
quotation marks omitted.) Brill v. Ulrey, supra, 159
Conn. 375. The court in Brill continued: ‘‘The O’Connor
decision makes it clear that the power of ‘possession,
care and control’ granted to an executor under General
Statutes § 45-252 [now § 45a-321] over real estate during
the settlement of an estate is given only to protect the
rights of creditors. . . . The executor’s power is in
derogation of the rights of the heirs, and since it is so
limited in purpose, it is properly exercised only when
the exigencies of the estate so require. [If] . . . no alle-
gation is made that the property is needed to meet
claims against the estate, there can be no occasion to
permit the exercise of the executor’s power.’’ (Citation
omitted; emphasis added.) Id., 375–76; see also Zanoni
v. Lynch, supra, 79 Conn. App. 321 (‘‘the fiduciary of
a decedent’s estate possesses a limited statutory right
to interfere with the passage of title to a devisee’’).
  In the present case, in addition to the fact that the
estate has no legal title as a consequence of the specific
devise of the subject property to the trust, the complaint
contains no allegations that the 116 North Prospect
Street Extension property is needed to satisfy the debts
of the estate. Any claim of adverse possession to the
adjacent property, therefore, should have been brought
by the trustees. Because the substitute plaintiff, as the
administrator of the estate, failed to allege in the plead-
ings the necessary factual predicate to demonstrate that
he is the proper party to invoke judicial resolution of
any adverse possession claim pertaining to 116 North
Prospect Street Extension, the court properly granted
the defendant’s motion to dismiss on the ground that
the substitute plaintiff lacked standing.
      The judgment is affirmed.
  1
    The underlying action originally was commenced by Marilyn Wooden
solely in her capacity as the purported executor of the decedent’s estate.
The trial court later granted Wooden’s motion to substitute Monelli as the
plaintiff after the Probate Court appointed him as the successor administra-
tor of the estate.
  We note that Perez filed a third-party complaint against her title insurance
company, First American Title Insurance Company. The third-party defen-
dant, however, did not participate in the present appeal, and all references
to the defendant in this opinion are to Perez only.